DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kunitake et al. (JP 2013-166174 A) and Lee et al. (US 2003/0114029 A1).
Regarding claim 7, Kunitake teaches:
A method for manufacturing a cellular structure of an abradable material for a turbomachine [0002], comprising the following steps:
a) providing a plurality of metal sheets (126, 226) [thin sheets (2)] each having, in a first direction (D1), undulations each formed by a succession of so-called vertex areas (28) [flat portions (2a)] alternately arranged with junction areas (30) of said vertex areas (28) [see figures 2, 5, and 7]; 
b) juxtaposing the sheets (126, 226) so that said first directions (D1) of said sheets are parallel, with the vertex areas (28) of a sheet (126, 226) being placed in contact with the vertex areas (126, 226) of the adjacent sheet(s) (126, 226) to form cells (32) [see figure 7]; 
[base material (30); figure 1d];
d) arranging an element (36) [brazing material (W)] between the support plate (34) and said first ends (26a) of the sheets (126, 226) [figure 1d] and heating the assembly [figure 1e and 0030]; 
with the method comprising a step prior to step d) of adding means for blocking the diffusion of the element [stop-off agent (4)] from said first ends (26a) of the sheets (126, 226) to the second free ends (26b) of the sheets (126, 226) [see figure 1a-e and 2], characterized in that the element diffusion blocking means is provided in at least some of the vertex areas (28) of the metal sheets (126, 226) [see figures 1 and 5].
Kunitake does not teach:
element (36) is solder;
heating the assembly in a furnace; and 
the element diffusion blocking means comprises through cutouts (38).
Concerning the use of solder:
Note that by definition solder is any alloy that melts below 450°C and anything above is braze.  So while Kunitake is concerned with braze it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that solder could be used instead of braze if the operating temperature of the honeycomb structure is below 450°C.  One would have been motivated to do so because solder is cheaper and soldering consumes less energy than brazing.
Concerning the use of a furnace, 
It is notoriously well-known to braze/solder in a furnace since the environment and temperature can be strictly controlled.   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to braze/solder the Kunitake assembly in a furnace in order to control the temperature and environment as desired.  
Concerning the use of cutouts: 
Lee teaches rectangular through opening (131) prevents solder from wicking; 0017 and figure 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Lee openings into flat portions (2a) to stop the spread of solder instead of using stop-off agent (4) since they are known alternatives for stopping the spread of braze/solder.   Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use both for a multiplied effect; structural and metallurgical stopping means.  
Regarding claim 8, the following was addressed in the rejection of claim 7 above.  
characterized in that the solder diffusion blocking means comprises a liquid repellent agent (40) applied to at least some of the contacting faces of the vertex areas (28) of the metal sheets (126, 226).
Regarding claims 9 and 10, Kunitake does not teach:
characterized in that the through cutouts have a dimension of about 0.5mm, as measured in the second direction (D2).

Regarding claims 11-13, Kunitake does not teach:
characterized in that the through cutouts (38) have a substantially rectilinear shape in said first direction (D1).
However, the incorporation of the Lee openings meet this limitation.  
Regarding claims 14-17, Kunitake teaches:
characterized in that the undulations of each sheet (126, 226) form a semi-hexagonal pattern [see figure 5].
Regarding claims 18-22, Kunitake teaches:
characterized in that the undulations of each sheet (126, 226) have a shape as generated by a generator extending in the second direction (D2) following along a corrugated guide curve extending in said given first direction (D1) [see figure 5].

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735